 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   MARCY MILLER,                                         Case No. C18-576-JPD

10                  Plaintiff,                             ORDER GRANTING STIPULATED
                                                           MOTION TO FILE A CERTIFIED
11          v.                                             SUPPLEMENTAL TRANSCRIPT

12   COMMISSIONER OF SOCIAL SECURITY,

13                  Defendant.

14

15          Based on the parties’ stipulated motion to file a certified supplemental transcript, it is

16   hereby ORDERED that the motion is GRANTED. Defendant shall file a certified supplemental

17   transcript within seven (7) days of this order.

18          DATED this 28th day of November, 2018.

19

20                                                     A
                                                       JAMES P. DONOHUE
21                                                     United States Magistrate Judge

22

23

24

     ORDER
     PAGE - 1
